NO. 07-01-0095-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                   JANUARY 5, 2004

                         ______________________________


                         EX PARTE TITUS TERRANCE HICKS

                        _________________________________

          FROM THE 223RD DISTRICT COURT OF GRAY COUNTY, TEXAS
                NO. 32,123; HONORABLE LEE WATERS, JUDGE
                    _________________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                               MEMORANDUM OPINION


       On March 14, 2001, the clerk of this court received a copy of a Notice of Appeal by

which appellant Titus Terrance Hicks, acting pro se, appealed from an order in cause

number 32,123 in the 223rd District Court of Gray County. The filing fee was not paid. By

letter dated June 14, 2001, the appellate clerk advised appellant that a filing fee had not

been received. See TEX . R. APP . P. 5. The clerk’s letter likewise advised that failure to

pay the filing fee would subject the appeal to dismissal. See TEX . R. APP . P. 42.3.


       The filing fee has not been paid. A brief has not been filed nor any other action

taken by appellant to prosecute the appeal.
The appeal is dismissed. See TEX . R. APP . P. 42.3.




                                  Phil Johnson
                                  Chief Justice




                                    2